19-23649-rdd          Doc 69       Filed 09/18/19       Entered 09/18/19 17:11:57               Main Document
                                                       Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)

                    Debtors. 1                                     (Jointly Administered)


                             ORDER EXTENDING THE TIME
                    TO FILE SCHEDULES OF ASSETS AND LIABILITIES,
                 SCHEDULES OF CURRENT INCOME AND EXPENDITURES,
                SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED
                   LEASES, AND STATEMENTS OF FINANCIAL AFFAIRS

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for an order

pursuant to sections 105(a) and 521 of the Bankruptcy Code, and Bankruptcy Rules 1007 and

2002(d) granting an extension of the time within which the Debtors must file their (a) schedules

of assets and liabilities, (b) schedules of current income and expenditures, (c) schedules of

executory contracts and unexpired leases and (d) statements of financial affairs (collectively, the

“Schedules”); and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd     Doc 69     Filed 09/18/19    Entered 09/18/19 17:11:57         Main Document
                                             Pg 2 of 3


relief requested therein being a core proceeding under 28 U.S.C. § 157(b); and venue being

proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

the Motion having been provided to the Notice Parties, and it appearing that no other or further

notice need be provided; and the Court having reviewed the Motion and held a hearing to

consider the relief requested in the Motion on September 17, 2019 (the “Hearing”); and upon the

Lowne Declaration filed contemporaneously with the Motion, and the record of the Hearing; and

the Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish good and sufficient cause for the relief granted herein; now, therefore,

       IT IS HEREBY ORDERED THAT

       1.      The Motion is hereby granted as set forth herein.

       2.      Pursuant to sections 105(a) and 521 of the Bankruptcy Code and Bankruptcy Rule

1007(c), the time in which the Debtors shall file their Schedules is extended for an additional 30

days, through the date 30 days from the end of the 14-day period, without prejudice to the

Debtors’ right to seek further extensions upon a showing of cause therefor.

       3.      The Debtors are hereby permitted to seek any further extension by notice of

presentment on five days’ notice to the parties required to be served under any case management

orders entered in these cases, and that in such event (a) the deadline for the Debtors to file their

Schedules shall be automatically extended through and including the later of the date upon which

the Court enters an order denying such extension and any further date determined by the Court

and (b) the Debtors shall be permitted to submit a bridge order to the Court reflecting such

automatic extension, which bridge order may be entered with no further notice or opportunity to

be heard afforded to any party.




                                                 2
19-23649-rdd     Doc 69    Filed 09/18/19    Entered 09/18/19 17:11:57       Main Document
                                            Pg 3 of 3


       4.      The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules for the

Southern District of New York, and no other or further notice of the Motion or the entry of this

Order shall be required.

Dated: September 18, 2019                          /s/Robert D. Drain____________________
       White Plains, New York                      THE HONORABLE ROBERT D. DRAIN
                                                   U.S. BANKRUPTCY JUDGE




                                               3
